DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 11-18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mackin (Pub No. US 2019/0322379 A1).  
Regarding claim 1
	Mackin teaches a method (See paragraph 0004) comprising: controlling an electric motor (See figure 2, ref # 212) of a hybrid-electric powerplant (See figure 2, ref # 200) for an aircraft (See figure 1, ref # 100) using an EPC (electric powertrain controller);  (See paragraph 0028 & figure 2, ref # 208) 5controlling a heat engine (See figure 2, ref # 202) of the hybrid-electric powerplant (See figure 2, ref # 200) using an ECU (engine control unit); (See paragraph 0027 & figure 2, ref # 208) and performing at least one of the following to protect (See paragraphs 0023-0024 & 0082) the hybrid-electric powerplant: (See figure 2, ref # 200) using the ECU (See figure 2, ref # 208) to power down the electric motor; (See figure 2, ref # 212) and/or using the EPC (See figure 2, ref # 208) to power down the heat engine.  (See paragraphs 0027-0028 & figure 2, ref # 202)  

Regarding claim 2
	Mackin teaches wherein the ECU (See figure 2, ref # 208) powers down the electric motor (See figure 2, ref # 212) due to overtorque in the electric motor.  (See paragraph 0043 & figure 2, ref # 212)  

Regarding claim 3
	Mackin teaches wherein the EPC (See figure 2, ref # 208) powers down the heat engine (See figure 2, ref # 202) due to 15over speed in a component of the heat engine.  (See paragraphs 0023, 0033, & figure 2, ref # 202)  

Regarding claim 4
	Mackin teaches wherein the ECU (See figure 2, ref # 208) is configured to power down the electric motor (See figure 2, ref # 212) due to propeller overspeed in a propeller (See figure 2, ref # 204) driven by the electric motor (See figure 2, ref # 212) and heat engine.  (See paragraphs 0030-0036 & figure 2, ref # 202)  

Regarding claim 5
	Mackin teaches wherein the EPC (See figure 2, ref # 208) is configured to power down the heat engine (See figure 2, ref # 202) due to propeller overspeed in a propeller (See figure 2, ref # 204) driven by the electric motor (See figure 2, ref # 212) and heat engine.  (See paragraphs 0030-0036 & figure 2, ref # 202)  

Regarding claim 11
	Mackin teaches wherein both the EPC (See figure 2, ref # 208) and ECU (See figure 2, ref # 208) must agree there are no faults in order to keep the electric motor (See figure 2, ref # 212) and the heat engine (See figure 2, ref # 202) running.  (See paragraphs 0040-0042)  

Regarding claim 12
	Mackin teaches further comprising exchanging signals between the EPC (See figure 2, ref # 208) and ECU (See figure 2, ref # 208) to detect sensor drift and in-range sensor failure.  (See paragraphs 0040-0042)  

Regarding claim 13
	Mackin teaches a system (See figure 2, ref # 200) comprising: a heat engine (See figure 2, ref # 202) connected to a hybrid-electric power plant (See figure 2, ref # 200) for an aircraft; (See figure 1, ref # 100) an electric motor (See figure 2, ref # 212) connected to the hybrid-electric power plant; (See figure 2, ref # 200) an ECU (engine control unit) (See figure 2, ref # 208) connected to control fuel supplied to the heat engine; (See paragraphs 0027, 0066 & figure 2, ref # 202) and an EPC (electric powertrain controller) (See figure 2, ref # 208) connected to control power supplied to the 10electric motor, (See paragraph 0028 & figure 2, ref # 212) wherein the ECU (See figure 2, ref # 208) and EPC (See figure 2, ref # 208) are interconnected to one another so that the EPC (See figure 2, ref # 208) alone can shut down both the heat engine (See figure 2, ref # 202) and the electric motor (See figure 2, ref # 212) and/or so that the ECU (See figure 2, ref # 208) alone can shut down both the heat engine (See figure 2, ref # 202) and the electric motor.  (See paragraphs 0027-0028 & figure 2, ref # 212)  

Regarding claim 14
	Mackin teaches further comprising an air mover, (See figure 2, ref # 204) connected to the 15hybrid-electric powerplant (See figure 2, ref # 200) for generating thrust.  (See paragraph 0027)  

Regarding claim 15
	Mackin teaches wherein the heat engine (See figure 2, ref # 202) and electric motor (See figure 2, ref # 212) are connected in parallel to drive the air mover.  (See paragraph 0036 & figure 2, ref # 204)  

Regarding claim 16
	Mackin teaches wherein the EPC (See figure 2, ref # 208) is configured to power down the heat engine (See figure 2, ref # 202) due to over speed in a component of the heat engine.  (See paragraphs 0023, 0033 & figure 2, ref # 202) 

Regarding claim 17
	Mackin teaches wherein the ECU (See figure 2, ref # 208) is configured to power down the electric motor (See figure 2, ref # 212) due to propeller overspeed in a propeller (See figure 2, ref # 204) driven by the electric motor (See figure 2, ref # 212) and heat engine.  (See paragraphs 0030-0036 & figure 2, ref # 202)  

Regarding claim 18
	Mackin teaches wherein the EPC (See figure 2, ref # 208) is configured to power down the heat engine (See figure 2, ref # 202) due to propeller overspeed in a propeller (See figure 2, ref # 204) driven by the electric motor (See figure 2, ref # 212) and heat engine.  (See paragraphs 0030-0036 & figure 2, ref # 202)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 9, 10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (Pub No. US 2019/0322379 A1) as applied to claims 1 & 13 above, and further in view of Ito et al. (Pub No. US 2018/0290605 A1).  
Regarding claim 6
	Mackin teaches wherein the EPC (See figure 2, ref # 208) is operatively connected to a first sensor (See paragraph 0040) or sensor channel for a first key parameter to be protected, wherein the wherein the ECU (See figure 2, ref # 208) is operatively connected to a second sensor (See paragraph 0040) or sensor channel for a second key parameter to be protected, and wherein each of the EPC (See figure 2, ref # 208) and ECU (See figure 2, ref # 208) are connected to shut off both the 5electric motor (See figure 2, ref # 212) and the heat engine (See figure 2, ref # 202) in the event of either of the first or second key parameter exceeding its predetermined threshold.  (See paragraphs 0036 & 0043)  
	Mackin does not teach redundantly.  
	However, Ito teaches a redundant ECU for an aircraft engine.  (See paragraph 0021)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have redundancy as taught by Ito in the aircraft of Mackin, so as to control the motor in the event of an abnormality/failure in one of the ECUs.  

Regarding claim 9
	Mackin teaches wherein powering down the electric motor (See figure 2, ref # 212) includes 15powering down the electric motor (See figure 2, ref # 212) using the ECU.  (See figure 2, ref # 208)  
	Mackin does not teach using the ECU as a failsafe in an event of failure of the EPC to power down the electric motor and/or erroneous commands from the EPC.  
	However, Ito teaches using the ECU (See figures 1 & 3, ref # 30) as a failsafe in an event of failure of the EPC (See figures 1 & 3, ref # 20) to power down the electric motor and/or erroneous commands from the EPC.  (See paragraph 0021 & figures 1 & 3, ref # 20)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an ECU as a failsafe in an event of failure of the EPC to power down the electric motor and/or erroneous commands from the EPC as taught by Ito in the aircraft of Mackin, so as to control the motor in the event of an abnormality/failure in one of the ECUs.  

Regarding claim 10
	Mackin teaches wherein powering down the heat engine (See figure 2, ref # 202) includes powering down the heat engine (See figure 2, ref # 202) using the EPC.  (See figure 2, ref # 208)  
	Mackin does not teach using the EPC as a failsafe in an event of failure of the ECU to 20power down the heat engine and/or erroneous commands from the ECU.  
	However, Ito teaches using the EPC (See figures 1 & 3, ref # 20) as a failsafe in an event of failure of the ECU (See figures 1 & 3, ref # 30) to 20power down the heat engine and/or erroneous commands from the ECU.  (See paragraph 0021 & figures 1 & 3, ref # 30)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an EPC as a failsafe in an event of failure of the ECU to 20power down the heat engine and/or erroneous commands from the ECU as taught by Ito in the aircraft of Mackin, so as to control the motor in the event of an abnormality/failure in one of the ECUs.  

Regarding claim 19
	Mackin teaches wherein the EPC (See figure 2, ref # 208) is operatively connected to a first sensor (See paragraph 0040) or sensor channel for a first key parameter to be protected, wherein the wherein the ECU (See figure 2, ref # 208) 10is operatively connected to a second sensor (See paragraph 0040) or sensor channel for a second key parameter to be protected, and wherein each of the EPC (See figure 2, ref # 208) and ECU (See figure 2, ref # 208) are connected to shut off both the electric motor (See figure 2, ref # 212) and the heat engine (See figure 2, ref # 202) in the event of either of the first or second key parameter exceeding its predetermined threshold.  (See paragraphs 0036 & 0043)  
	Mackin does not teach redundantly.  
	However, Ito teaches a redundant ECU for an aircraft engine.  (See paragraph 0021)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a redundancy as taught by Ito in the aircraft of Mackin, so as to control the motor in the event of an abnormality/failure in one of the ECUs.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (Pub No. US 2019/0322379 A1) as applied to claim 1 above, and further in view of Waun (Pub No. US 2020/0063599 A1).  
Regarding claim 7
	Mackin does not teach wherein powering down the electric motor includes opening a breaker connected to the electric motor.  
	However, Waun teaches wherein powering down the electric motor includes opening a breaker connected to the electric motor.  (See paragraphs 0002 & 0020-0021)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a powering down of the electric motor includes opening a breaker connected to the electric motor as taught by Waun in the aircraft of Mackin, so as to protect power level consumption level that exceeds threshold during torque output.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (Pub No. US 2019/0322379 A1) as applied to claim 1 above, and further in view of Mailander et al. (US Patent No. 7,779,811 B1).  
Regarding claim 8
	Mackin teaches wherein powering down the heat engine (See figure 2, ref # 202) includes stopping fuel flow to the heat engine (See figure 2, ref # 202) using a valve (See figure 2, ref # 210) of a fuel line.  (See paragraphs 0027, 0066, & figure 2)  
	Mackin is silent about the valve is a solenoid valve.  
	However, Mailander teaches wherein powering down the heat engine includes stopping fuel flow to the heat engine using a solenoid of a fuel line.  (See column 3, lines 10-14 & column 2, lines 45-53)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a powering down of the heat engine that includes stopping fuel flow to the heat engine using a solenoid of a fuel line as taught by Mailander in the aircraft of Mackin, since solenoid valves are well-known valves.  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mackin (Pub No. US 2019/0322379 A1) as applied to claim 13 above, and further in view of Waun (Pub No. US 2020/0063599 A1) & Mailander et al. (US Patent No. 7,779,811 B1).  
Regarding claim 20
	Mackin teaches a valve (See figure 2, ref # 210) in a fuel line connected to supply or cut off fuel flow to the heat engine, (See figure 2, ref # 202) wherein the EPC (See figure 2, ref # 208) is configured to stopping fuel flow to the heat engine (See figure 2, ref # 202) using the valve.  (See figure 2, ref # 210)  
	Mackin does not teach further comprising: a breaker electrically connected to disconnect power from the electric motor, wherein the ECU is configured to power down the electric motor by opening the breaker.  
	However, Waun teaches further comprising: a breaker electrically connected to disconnect power from the electric motor, wherein the ECU is configured to power down the electric motor by opening the breaker.  (See paragraphs 0002 & 0020-0021)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a breaker electrically connected to disconnect power from the electric motor, wherein the ECU is configured to power down the electric motor by opening the breaker as taught by Waun in the aircraft of Mackin, so as to protect power level consumption level that exceeds threshold during torque output.  
	A modified Mackin is silent about the valve is a solenoid valve.  
	However, Mailander teaches a solenoid in a fuel line connected to supply or cut off fuel flow to the heat engine, wherein the EPC is configured to stopping fuel flow to the heat engine using the solenoid.  (See column 3, lines 10-14 & column 2, lines 45-53)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a solenoid in a fuel line connected to supply or cut off fuel flow to the heat engine, wherein the EPC is configured to stopping fuel flow to the heat engine using the solenoid as taught by Mailander in the aircraft of Mackin, since solenoid valves are well-known valves.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Dubois et al. (Pub No. US 2008/0258560 A1) discloses an aircraft, and engine, and breakers for the generator/energy source for the engine.  The references Waltner (Pub No. US 2017/0225794 A1) & Spierling (Pub No. US 2021/0047026 A1) each disclose an aircraft and method, a hybrid powerplant, an electric motor, a heat engine, a propeller, a gearbox, and an ECU & ECP.  The reference Mark et al. (Pub No. US 2020/0339268 A1) discloses an aircraft and method, a hybrid powerplant, an electric motor, a heat engine, a propeller, a gearbox, an ECU & ECP, a fuel line, valve, and switches.  FAA requirements for aircraft flying in the US also requires redundancy of systems.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647